The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Terminal Disclaimer filed on 10/28/21 has been considered and accepted.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Double Patenting
The nonstatutory double patenting rejection on claims 1-8 are withdrawn because the applicant have provided the Examiner a Terminal Disclaimer. Please see attached document
Allowable Subject Matter
Claims 1-8 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: please cancel claims 9-10.
In abstract, please delete all prior versions and insert 
“A fluid flow plate having first and second fluid flow channels on a fluid flow plate with an active area of fluid flow fields having one or more arrays of fluid transfer points (301, 302, 303) disposed along an edge of the flow field for communicating fluid into or 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant claims are to a method of directing a fluid flow through a fluid flow plate having internal edges and external edges, the method comprising forming a plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the fluid flow plate; forming a plurality of second fluid flow channels extending across the active area of the flow plate to define a second fluid flow field of the fluid flow plate, providing an array of first fluid transfer points disposed along an edge of the first fluid flow field for communicating fluid into or out of the first fluid flow channels, providing an array of second fluid transfer points disposed along an edge of the second fluid flow field for communicating fluid into or out of the second fluid flow channels, providing a first fluid distribution gallery with a first-gallery first peripheral edge portion bounded by the array of first fluid transfer points and having a first-gallery second peripheral edge portion comprising a first fluid communication edge of the fluid flow plate. The first fluid communication edge configured to provide for delivery of fluid into the first fluid 
The closest prior art US Publication 2007/0082252 to Goebel ‘252 discloses stacked fluid How plates for an electrochemical assembly, comprising plurality of first fluid flow channels extending across an active area of the flow plate to define a first fluid flow field of the fluid flow plate, and a second plate with plurality of second fluid flaw channels extending across the active area of the flow plate to define a second fluid flow field of the fluid flow plate, an array of first fluid transfer points (146) disposed along an edge at the first fluid flow field for communicating fluid into or out of the first fluid How channels, an array of second fluid transfer points (on a second plate} disposed along an edge of the second fluid How field for communicating fluid into or out of the second fluid flow channels. The Goebel ‘252 reference a first fluid gallery having a first peripheral edge portion bounded by the array of first fluid transfer points (146 of another plate) 



The prior art US Patent 7,348,094 to Thompson et al. reference discloses stacked fluid flaw plates for an electrochemical assembly, comprising a plurality of first fluid flaw channels extending across an active area of the flow plate of define a first Hund flow field of the fluid flow plate, and a second plate with plurality of second fluid flow channels extending across the active area of the flow plate to define a second fluid flaw field at the fluid How plate, an array of first fluid transfer points (345 disposed along an edge of the first fluid flow field for communicating fluid into or out of the first fluid flow channels, an array of second fluid transfer points (on a second plate} disposed along an edge of the second fluid flow field for communicating fluid into or out of the second fluid  does not disclose, nearly disclose or provide motivation to modify the method of directing fluid to comprise providing a second fluid distribution gallery with a second-gallery first peripheral edge portion bounded by the array of second fluid transfer points and having a second-gallery second peripheral edge portion comprising a second fluid communication edge of the fluid flow plate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725